Per Curiam.
The property had an unusual location in that it was situated at the corner of Washington avenue and North Hawk streets — both main arteries of travel. It was directly across Washington avenue from the State Capitol, and directly across North Hawk street from the State Education Building. Potentially it had most unusual value. We have carefully reviewed the evidence and have taken into consideration the value of the land for its prospective use and the value of the buildings as they stand, viewed in the light of their production of revenue, as well as of their structural value, giving consideration to the testimony of all the witnesses. Giving particular stress to prospective value of this property in view of its location and the recent valuations which have been placed on other properties in this immediate location, we think the award of $176,000 inadequate. Under the *143authority of section 29 of the Court of Claims Act, we modify finding No. 10 by striking out that part fixing value at $176,000 and substituting in lieu thereof $225,000, which sum we find to be the fair market value of the property. The same modification is made of the first and second conclusions of law by substituting the latter for the former sum, with interest thereon computed accordingly.
The judgment should be modified in accordance with the opinion and substituted findings, and as so modified affirmed, with costs to the claimants.
Hinman, Hill and Hasbrouck, JJ., concur; Van Kirk, P. J., dissents with a memorandum; Davis, J., dissents, with a memorandum.